Citation Nr: 1515912	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-38 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), Major Depressive Disorder (MDD), and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2013, the Veteran testified before the undersigned in a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file.

The Board denied the Veteran's claim in an October 2013 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court vacated the October 2013 Board decision and remanded the claim to the Board, pursuant to a Joint Motion for Remand from the Veteran and the Secretary of VA.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand concluded that the Board erred in finding the October 2012 VA examination and January 2013 addendum opinion to be adequate in relying on them to deny the Veteran's claim for entitlement to service connection for PTSD.  Specifically, the Joint Motion indicated that, 

the VA examiner's opinion failed to account for evidence in Appellant's medical history that he had a prior diagnosis of PTSD.  The examiner was required to provide an opinion based on Appellant's medical history sufficient to allow the Board to make an informed decision on Appellant's claim, which, in this case, included a review of Appellant's prior diagnoses of PTSD in his VA treatment records and a rationale ruling out the diagnosis of PTSD, if after reviewing those records she was still of the opinion that Appellant did not suffer from PTSD.... The parties agree that the examiner did not do so in this case.  Accordingly, remand is necessary for VA to provide Appellant an adequate medical examination or opinion on whether he suffers from PTSD, including the effect, if any, of Appellant's prior diagnoses of PTSD in his VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his psychiatric disorder, specifically to include his PTSD.  The claims file must be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that that (a) any currently diagnosed psychiatric disorder AND (b) any psychiatric disorder not currently diagnosed but diagnosed at some point during the appellate time period (including PTSD, major depressive disorder, and anxiety disorder) began in or are otherwise related to active service. 

The examiner's attention specifically is directed to the VA treatment records that included a diagnosis of PTSD, including from November 5, 2008; February 6, 2009; June 24, 2009; September 22, 2009; January 22, 2010; September 1, 2011; April 24, 2012; and September 25, 2012.  The examiner should specifically note in any opinion offered that such prior diagnoses had been considered.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  After the above is complete readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




